Citation Nr: 1717272	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-15 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army with active duty from January 1972 to January 1975, and subsequent National Guard service including periods of active duty from January 2004 to April 2005, and from May 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This claim was previously before the Board in December 2015, at which time the claim for entitlement to a TDIU was raised by the Board and remanded for further development.  The claim has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement for schedular TDIU are not met and referral of extraschedular TDIU due to service-connected disability is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

Here, a letter sent to the Veteran in March 2016 satisfied the VCAA notice requirement for his claim for a TDIU because it provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as the requirements for establishing a TDIU.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the May 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records have been obtained.  The RO sent the Veteran TDIU VCAA notice and VA Forms 21-8940 and 21-4192 in accordance with the Board's December 2015 remand; substantially complying with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran did not send back the completed forms regarding his employment history.  Furthermore, he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was provided with a VA examination in July 2013, at which point the examiner provided an opinion as to whether or not the Veteran's service-connected low back disability had an impact on his employability.  The Board finds that the resulting report is adequate for the purpose of determining entitlement to a TDIU for this appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II.  TDIU 

The Veteran contends that he is entitled to a TDIU due to his service-connected disabilities.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

Since retiring from full time employment in May 2013, the Veteran has had a 60 percent combined rating for his service-connected disabilities, including a 30 percent rating for posttraumatic stress disorder (PTSD) and a 20 percent rating for a low back disability.  A July 2013 VA examination noted a moderate back disability with an impact on employment, and the Veteran's representative's May 2017 appellate brief indicated that the Veteran's PTSD symptoms alone resulted in him being unable to work.  However, both of these single ratings do not meet the threshold scheduler requirements; nor do they meet the threshold when combined.  Therefore, the Veteran does not meet the schedular percentage criteria for a TDIU as the percentage requirements of 38 C.F.R. § 4.16(a) have not been met, and entitlement on a scheduler basis is not warranted.

As stated above, a total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Accordingly, the Board has considered whether referral for an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b).  However, the Board finds that referral for extraschedular consideration is not warranted as the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 

Specifically, the contemporaneous evidence of record demonstrates that in terms of statements of medical history, the Veteran did not report that he was unable to obtain and maintain any gainful employment due to these service-connected disabilities.  In the Veteran's post-service treatment records, the Veteran made statements that he was looking forward to retirement, and after retirement, wished that he had retired sooner.  He also indicated that he had been working part-time to occupy himself in an environment that he enjoys.  See, post-service treatment records dated December 2012, August 2013, and May 2014.  

As stated above, the Veteran's July 2013 VA examination concluded that his low back disability had an impact on his ability to work, but the explanation provided just stated that he was retired and denied a job at that time.  The examination also indicated that the Veteran was comfortable when seated and had no limitation in his upper extremities; his limitations included medium to heavy lifting, repetitive forward bending, climbing ladders, and prolonged standing or walking.  See July 2013 VA examination.  Even if the Veteran could not continue his prior work in manual labor, the evidence does not show that he was precluded from obtaining and maintain other sedentary or light physical work.  Additionally, there is no evidence of record that indicates that the Veteran's PTSD symptoms have resulted in unemployment for the Veteran.  Therefore, it cannot be found that the Veteran is precluded from all types of employment, either physical or sedentary, which would be consistent with his employment history and educational and vocational attainment.  38 C.F.R. § 4.16(b). 

The Board acknowledges that the Veteran is service-connected for several disabilities and that the United States Court of Appeals for the Federal Circuit (the Court) has held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in the present case, there has been no allegation or evidence that the combined effects of the Veteran's service-connected disabilities were manifested by symptoms not contemplated by the rating criteria. 

Accordingly, the Board must conclude that the preponderance of the evidence shows that the Veteran is not entitled TDIU on a schedular basis and that referral on an extraschedular basis is not warranted.  Therefore, the claim for entitlement to a TDIU is denied.


ORDER

Entitlement to TDIU, to include on an extraschedular basis, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


